Citation Nr: 0112844	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of prostate cancer.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to April 
1968.  He is representing himself in this appeal.  

By a rating decision of October 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) Baltimore, 
Maryland granted service connection for residuals of prostate 
cancer and assigned a noncompensable disability evaluation, 
effective from April 1998, one year prior to the date of 
receipt of the veteran's initial claim.  The veteran filed a 
notice of disagreement with the decision which was initially 
received by the Washington, D.C., RO in January 2000, and by 
the agency of original jurisdiction, the Baltimore RO the 
following month.  That RO provided the veteran a statement of 
the case, dated in February 2000, which was mailed to him in 
March 2000.  The veteran's substantive appeal, VA Form 9, was 
received later that month.  

On the VA Form 9 of March 2000, the veteran indicated that he 
wanted a hearing before the Board in Washington, D.C.  He was 
scheduled for a hearing in April 2001, but he failed to 
report.  He did not request that the hearing be rescheduled 
or provide a reason that he did not appear.  The veteran's 
failure to report for the hearing and the absence of any 
argument on his behalf that there was "good cause" for his 
failure to report, means that the Board may proceed with 
action on the appeal because the hearing request has been 
effectively withdrawn.  38 C.F.R. § 20.702.  (2000).  

Inasmuch as the veteran has claimed erectile dysfunction and 
the diagnoses by the VA examiner in 1999 included mild 
erectile dysfunction, the Board notes that a footnote to 
Diagnostic Code 7522 of 38 C.F.R. § 4.115b (2000) provides 
that such cases should be reviewed for special monthly 
compensation under 38 C.F.R. § 3.350 (2000).  Accordingly, 
this matter is referred to the RO for appropriate action.  


FINDING OF FACT

No current active or symptomatic residuals of prostate cancer 
are demonstrated by the objective evidence other than mild 
erectile dysfunction without evidence of penile deformity.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of prostate cancer are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7527, 7599-7522 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's initial claim for compensation benefits was 
received in April 1999.  Service connection was granted for 
residuals of prostate cancer on the basis of the veteran's 
dates of service in the Republic of Vietnam, his conceded 
exposure to Agent Orange contemporaneous with his service 
then, and his subsequent development of prostate cancer.  38 
C.F.R. § 3.309(e) (2000).  

In the substantive appeal of March 2000, the veteran 
contended that he had been treated for residuals of prostate 
cancer for the past seven years, and that some dysfunctions 
exist.  He specifically mentioned voiding dysfunction and 
erectile dysfunction.  

The surgical report from Doctors Community Hospital reflects 
that the veteran underwent radical retropubic prostatectomy 
in March 1993 with a noncomplicated postoperative course; 
that the pathological diagnosis was prostatic adenocarcinoma; 
and that the hospital discharge diagnosis was carcinoma of 
the prostate.  

On VA examination in July 1999, it was noted that the 
veteran's cancer surgery in 1993 followed an elevated 
prostatic specific antigen (PSA) finding which was followed 
by a negative metastatic work-up and radical retropubic 
prostatectomy.  Post surgery, he had been followed by a 
civilian urologist.  The veteran's current PSA values had 
been consistently less than 0.1.  It was reported that the 
veteran had had no problems with urinary incontinence and 
that he was able to function sexually.  He had no history of 
urinary tract infection or hematuria.  He had required one 
prostate neck dilatation following the radical prostatectomy.  
The examiner described the veteran as currently being without 
obstructive symptoms with a PSA value of less than 0.1.   

On the physical examination the veteran appeared healthy.  
There was no costovertebral angle tenderness or bladder 
distention.  The phallus was normal.  The scrotal contents 
were normal.  The vault was benign consistent with known 
radical prostatectomy.  The diagnosis was adenocarcinoma of 
the prostate in a veteran with a history of exposure to Agent 
Orange while in Vietnam, and mild erectile dysfunction 
following the radical prostatectomy.  


II.  Legal Analysis

During the pendency of this matter, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

The only issue certified on appeal is the veteran's 
entitlement to a compensable schedular rating for 
postoperative residuals of prostate cancer.  With regard to 
the certified issue, it appears that all records identified 
and available that are relevant to the issue on appeal have 
been obtained.  In 2000, the veteran reported a seven-year 
history of treatment.  His clinical records back to 1993 are 
included in the claims folder.  The file contains all 
necessary pertinent clinical findings for assigning an 
appropriate disability rating.  Further, the veteran has 
expressed the precise reasons he believes he is entitled to 
greater compensation and the evidence is fully sufficient to 
answer his arguments.  The Board concludes that the veteran 
has been afforded every administrative consideration 
regarding his claim and that the Board's adjudication of this 
issue may proceed.  

The Board further observes that in a claim such as this one 
involving disagreement with the initial schedular rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran contends that he has been treated for residuals 
of prostate cancer for the past seven years, and that he has 
voiding dysfunction and erectile dysfunction.  

Residuals of prostate cancer are rated under 38 C.F.R. 
§ 4.115b.  Diagnostic Code 7528 provides that malignant 
neoplasms of the genitourinary system are rated 100 percent 
disabling.  Following the cessation of surgical, X- ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent is continued in effect with a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis, the 
genitourinary disorder is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b (2000).  

Voiding dysfunction is rated on the basis of the particular 
condition involved such as urine leakage or frequency or 
obstructed voiding.  Here, there is no subjective or 
objective evidence suggesting the existence of any such 
problem.  Similarly, there is no evidence of renal 
dysfunction.  38 C.F.R. § 4.115a (2000).  

When an unlisted condition such as loss of erectile function 
is encountered, it may be rated under a closely related 
disorder in which the functions affected, the anatomical 
localization, and the symptomatology are closely related.  38 
C.F.R. § 4.20.  

In this case, following surgery for prostate cancer, the 
veteran has what has been described as mild erectile 
dysfunction which does not preclude sexual function.  The 
Diagnostic Code most closely analogous to impotence is for 
penis deformity, 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
The only rating under Diagnostic Code 7522 is 20 percent and 
the criteria for that rating are deformity of the penis with 
loss of erectile power.  Here, the penis is normal and there 
is only mild erectile dysfunction.  When the rating schedule 
does not provide a noncompensable rating for a specific 
diagnostic code, a noncompensable evaluation is assigned when 
the criteria for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

Further, the veteran's current PSA values have been 
consistently less than 0.1.  He has experienced no problems 
with urinary incontinence or urinary tract infection.  He 
required one prostate neck dilatation following the radical 
prostatectomy, but there has been no recurrence of any such 
problem and he is currently without obstructive symptoms.  
There has been no instance of hematuria.  He does not require 
any medication for treatment of the residuals of prostate 
cancer.  The veteran appeared healthy on examination, there 
has been no metastasis of cancer, and the objective findings 
are essentially negative.  

The Board finds that without objective, medical evidence of 
any voiding dysfunction, urinary tract infection, current 
treatment or medication, the criteria for a compensable 
evaluation are clearly neither met nor more closely 
approximated.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Here, the Board finds that there is a clear 
preponderance of the evidence against the claim for increased 
(compensable) compensation, as set forth above, and, 
therefore, reasonable doubt is not for application.  



ORDER

The claim of entitlement to a compensable evaluation for 
postoperative residuals of prostate cancer is denied.  


		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

